ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-193, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), RONALD D. BROWN of NEWARK, who was admitted to the bar of this State in 1976, and who has been suspended from the practice of law since May 1, 1991, pursuant to Orders of this Court filed May 1, 1991, and July 10, 1995, should be suspended from the practice of law for a period of one year for having pleaded guilty to an information charging him with three counts of False Statements to a Federal Agency or Department, (18 U.S.C. § 1001(a)(2)), conduct in violation of RPC *1615.5(a)(1) (unauthorized practice of law), RPC 8.4(b) (committing a crime that reflects adversely on honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Court having granted the petition for review filed by the Office of Attorney Ethics, which asserted that on the basis of respondent’s previous terms of suspension and the nature and duration of his unethical conduct, respondent should be disbarred;
And RONALD D. BROWN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RONALD D. BROWN be and hereby is disbarred, effective immediately and that his name be stricken from the roll of attorneys; and it is further
ORDERED that RONALD D. BROWN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that RONALD D. BROWN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RONALD D. BROWN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative and actual ex*162penses incurred in the prosecution of this matter, as provided in Rule 1:20-17.